Citation Nr: 1028027	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  10-22 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for left 
knee limitation of extension.

2.  Entitlement to an evaluation in excess of 10 percent for left 
knee degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel





INTRODUCTION

The Veteran served on active duty from June 1951 to March 1953.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from August 2008 and June 2009 rating decisions issued by 
the St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied an evaluation in 
excess of 10 percent for a left knee disability, based on 
limitation of extension.  The Board has referenced both rating 
determinations in light of the fact they were both issued during 
the appeal period extending from January 28, 2008, and given that 
timely Notice of Disagreements (NOD) followed both rating 
actions, as filed in September 2008 and June 2009, respectively, 
prior to the issuance of the Statement of the Case in May 2010.  

Technically, the Veteran's appeal arises from the aforementioned 
adjudications of the claim for an increased rating based on 
limitation of extension of the left knee.  However, in a larger 
sense, the Veteran's appeal involves consideration of whether an 
increased rating for a left knee disability may be assigned on 
any basis under any applicable rating code, laws or regulations.  
In this regard, the Board points out that another separate 10 
percent rating is also in effect for left knee degenerative 
arthritis.  Accordingly, this adjudication will include 
consideration of whether an increased evaluation for a left knee 
disorder is warranted on any basis, and is not limited solely to 
consideration of whether an increased evaluation is warranted 
based strictly on left knee limitation of extension.  In view of 
these circumstances, the issues on appeal are as set forth on the 
cover page.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



							[Continued on Next Page]
FINDINGS OF FACT

1.  The left knee disability is manifested by degenerative joint 
disease (DJD) with painful motion.

2.  The left knee disability is manifested by limitation of 
extension to 10 degrees. 

3.  There is no evidence of even non-compensable limitation of 
flexion.

3.  There is no indication of left knee instability or 
subluxation.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for a 
left knee DJD with painful motion have not been met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010 (2009).

2.  The criteria for an evaluation in excess of 10 percent for a 
left knee limitation of extension have not been met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5261 
(2009).

3.  There is no basis for the assignment of a separate evaluation 
based on left knee limitation of flexion.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2009); 
VAOPGCPREC 9-2004 (September 17, 2004).  

4.  There is no basis for the assignment of a separate evaluation 
based on left knee instability or subluxation.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257 
(2009); VAOPGCPREC 23-97 (July 1, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), requires VA to 
assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA will 
attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 
403 (2005) (outlining VCAA notice requirements). This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the Veteran's increased rating claim, the VCAA 
requirement is generic notice, that is, the type of evidence 
needed to substantiate the claim, namely, evidence demonstrating 
a worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
Sept. 4, 2009).

In correspondence issued in February 2008, the RO provided notice 
that met these requirements.  The RO discussed the evidence 
necessary to substantiate an increased rating, the types of 
evidence that would be considered, and the Veteran's and VA's 
respective responsibilities to obtain that evidence.  The RO 
noted that evidence could include personal statements from the 
Veteran and lay observers that described the symptoms and nature 
and extent of disablement caused by the disability.  In sum, the 
record indicates that the Veteran received appropriate notice 
pursuant to the VCAA.  Following the issuance of the 
aforementioned notice letter, subsequent adjudication of the 
claim on appeal was undertaken in a Statement of the Case issued 
in May 2010.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 
(2006) (VA cured failure to afford statutory notice to claimant 
prior to initial rating decision by issuing notification letter 
after decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary for 
an equitable resolution of the issue on appeal has been obtained.  
The Veteran's service treatment and post-service treatment 
records were obtained and the file includes arguments, 
contentions and statements of the Veteran and his representative  

The Veteran was afforded a VA examination in February 2008 in 
connection with the claim currently on appeal.  The Board notes 
that the VCAA requires that VA afford a veteran a medical 
examination or obtain a medical opinion when necessary to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d).  VA is 
obligated to conduct "'a thorough and contemporaneous medical 
examination'" when necessary.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) (quoting Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  When medical evidence is not adequate, the VA 
must supplement the record by seeking an advisory opinion or 
ordering another examination. 38 C.F.R. § 3.159(c)(4)(i). See 
Littke v. Derwinski, 1 Vet. App. 90 (1991).  

In a statement provided in May 2010, the Veteran asserted that 
the 2008 VA examination was inadequate as it failed to properly 
address his symptoms of swelling with reported accompanying 
functional impairment and limitation of motion.  Having reviewed 
that examination report in full, the Board finds no inadequacy in 
the 2008 VA examination report or any basis for the scheduling of 
a new examination.  The 2008 examination was based upon 
consideration of the Veteran's reported medical history and 
symptomatology as well as findings made on physical examination.  
The report describes the disability in sufficient detail so that 
the Board's evaluation of the disability will be a fully informed 
one.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  In 
this regard, the February 2008 examination report reflects that 
the Veteran was given an opportunity to identify symptoms 
associated with his left knee disability and failed to complain 
of swelling, nor was this clinically shown on examination.  That 
examination report reflects that the examiner assessed both the 
active and passive range of motion of the left knee, to include 
notations of pain on motion.  The Veteran was given an 
opportunity to describe and identify functional impairment 
associated with the left knee disorder and such impairment was 
also clinically assessed.  

In addition, the Board notes that the Veteran's allegations as to 
the inadequacy of the 2008 VA examination were made more than 2 
years after that examination was conducted and not until the 
claim was denied.  Moreover, the Veteran has failed to 
specifically identify any alleged functional impairment 
associated with left knee swelling, nor has he actually requested 
that a new examination be conducted or that his condition has 
increased in severity since being last evaluated.  As the VA 
examination of 2008 is not inadequate, and evidence of record 
contains sufficient competent medical evidence to decide the 
claim, another VA examination is not warranted.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. 
§ 3.159(c)(4) (2009) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].

Accordingly, the Board finds that VA has complied, to the extent 
required, with the duty-to-assist requirements found at 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

Factual Background

In a December 2001 rating decision, the RO granted service 
connection for degenerative joint disease of the left knee, for 
which a 10 percent evaluation was assigned effective from August 
31, 2001.  In a November 2005 rating action, a separate 10 
percent evaluation was granted for limitation of extension of the 
left knee, effective from July 11, 2005.

The Veteran filed an increased rating claim for the left knee 
disorder on January 28, 2008.

A VA examination was conducted in February 2008.  The Veteran 
complained of left knee arthritis and limitation of motion, 
getting progressively worse since the onset of those symptoms.  
There was no history of hospitalization or surgery and no need 
for assistive devices on ambulation.  The Veteran reported that 
his functional limitations included the ability to stand for an 
hour, but for less than three hours and the ability to walk for 1/4 
mile, but less than 1 mile.  The report reflected that there was 
no evidence of the following symptoms and manifestations: 
deformity; giving way; instability; stiffness; weakness; episodes 
of locking or subluxation; locking episodes; effusion, 
inflammation or flare-ups.  Symptoms of pain were reported.  In 
addition, the examiner indicated that a weight bearing joint was 
affected as evidenced by antalgic gait, but noted that there was 
no evidence of abnormal weight bearing.  

Active range of motion testing of the left knee was from 10 to 
140 degrees, with pain at 120 degrees.  Passive range of motion 
testing of the left knee was from 5 to 140 degrees, with pain at 
120 degrees.  There was no indication of additional limitation of 
motion on repetitive use.  The examiner also reported that there 
was no evidence of inflammatory arthritis or joint ankylosis.  
The examiner summarized that the primary symptoms associated with 
the left knee consisted of crepitus, painful movement and 
abnormal motion and added that there was no evidence of clicking, 
grinding, instability, or abnormality of the patella or meniscus.  
X-ray films revealed moderate medial compartment arthritis.  Left 
knee DJD was diagnosed and the examiner commented that the 
Veteran had mild to moderate disability from arthritis and 
limitation of left knee motion.  With respect to the impact of 
the left knee disability on the Veteran's daily activities, the 
examiner found no impact concerning bathing, grooming, dressing 
and feeding.  The left knee disability was thought to mildly 
impact travel, recreation, shopping and chores.  The examiner 
explained that the left knee disorder would have a severe impact 
on exercise and sports.   

Also on file are VA medical records dated from 2006 to May 2008.  
A record dated in May 2006 describes DJD of the left knee as an 
inactive problem.  In May 2008, the Veteran's complaints included 
left knee pain, on and off, for which he took nothing and desired 
no follow-up.  Examination of the lower extremities revealed no 
cyanosis, clubbing or edema.  

In May 2010, the Veteran presented a statement to the effect that 
the VA examination conducted in 2008 failed to account for 
symptoms of swelling, which the Veteran reported significantly 
reduces his range of motion and causes significant pain on use, 
impacting the ability to walk even short distances. 


Increased Rating - Analysis

The Veteran and his representative maintain that an increased 
evaluation is warranted for a service connected left knee 
disorder.  Currently, two separate 10 percent evaluations are in 
effect for different manifestations of the left knee disability, 
as will be further explained herein.  The appeal period in this 
case extends from the date of the increased rating claim which 
was filed on January 28, 2008.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 C.F.R. 
§§ 3.102, 4.3.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  The degree of impairment resulting from a 
disability is a factual determination and generally the Board's 
primary focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  
More recently, the Court held that "staged" ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

For the entirety of the appeal period, a 10 percent evaluation 
has been in effect for degenerative joint disease of the left 
knee, as evaluated under DC 5010.  

Arthritis shown by X-ray studies is rated based on limitation of 
motion of the affected joint. When limitation of motion would be 
noncompensable under a limitation-of-motion code, but there is at 
least some limitation of motion, a 10 percent rating may be 
assigned for each major joint so affected.  38 C.F.R. § 4.71a, 
Diagnostic Codes (DCs) 5003, 5010.  For traumatic arthritis, DC 
5010 directs that the evaluation of arthritis be conducted under 
DC 5003, which states that degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint or 
joints involved. 38 C.F.R. § 4.71a, DC 5010.  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to each 
such major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 
5010.  In the absence of limitation of motion, X- ray evidence of 
arthritis involving two or more major joints or two or more minor 
joint groups, will warrant a rating of 10 percent; in the absence 
of limitation of motion, X-ray evidence of arthritis involving 
two or more major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating. The above ratings 
are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, 
DC 5003, Note 1.

In addition, for the entirety of the appeal period, a separate 10 
percent evaluation has also been in effect for left knee 
limitation of extension under code 5261.  Under code 5261, a 
noncompensable evaluation is warranted when extension is limited 
to 5 degrees; a 10 percent evaluation is for assignment when 
extension is limited to 10 degrees, a 20 percent evaluation is 
for assignment when extension is limited to 15 degrees.  

The VA General Counsel has issued a precedential opinion holding 
that "separate ratings may be assigned under Diagnostic Code 5260 
and Diagnostic Code 5261, where a Veteran has both a limitation 
of flexion and limitation of extension of the same leg; 
limitations must be rated separately to adequately compensate for 
functional loss associated with injury to the leg."  See 
VAOPGCPREC 9-2004 (September 17, 2004).  In this regard, under 
code 5260, a noncompensable evaluation is warranted when flexion 
is limited to 60 degrees; a 10 percent evaluation is warranted 
when flexion is limited to 45 degrees.  A 20 percent evaluation 
is warranted when flexion is limited to 30 degrees.  Normal range 
of motion of the knee is 0 to 140 degrees of extension to 
flexion.  38 C.F.R. § 4.71a, Plate II (2009).

In addition VAOPGCPREC 23-97 provides that a Veteran may be 
assigned separate ratings for arthritis with limitation of motion 
under Diagnostic Code 5260 or 5261 and for instability under 
Diagnostic Code 5257.  See VAOPGCPREC 23-97 (July 1, 1997).  
Under Diagnostic Code 5257, knee impairment with recurrent 
subluxation or lateral instability is rated 10 percent when mild 
and 20 percent when moderate.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.

During the appeal period, X-ray films have shown indications of 
left knee moderate medial compartmental arthritis, which is 
accompanied by painful motion.  Read together, Diagnostic Codes 
5003/5010 and 38 C.F.R. § 4.59 provide that painful motion due to 
degenerative arthritis, which is established by X-ray, is deemed 
to be limitation of motion and warrants the minimum rating for a 
joint, even if there is no actual limitation of motion.  
Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).  Such 
findings provide the basis for the currently assigned 10 percent 
evaluation for left knee DJD.  

In addition, active range of motion studies conducted upon VA 
examination of February 2008 revealed limitation of flexion to 10 
degrees, warranting the currently assigned 10 percent evaluation 
under code 5261.  However, contrary to the Veteran's contentions 
made in September 2008, that examination report did not contain 
any indication that left knee extension was limited to 20 
degrees.  In fact, there has been no evidence presented at any 
time during the appeal period, which reflects that left knee 
extension has been limited to greater than 10 degrees.  As such, 
there is no basis for the assignment of an evaluation in excess 
of 10 percent for left knee limitation of extension.

The evidence pertinent to the appeal period also fails to reflect 
that the Veteran has limitation of flexion which is even non-
compensable in degree.  When examined by VA in February 2008, 
full left knee flexion of 140 degrees was shown on both active 
and passive motion testing, although pain manifested at 120 
degrees of flexion.  There is no evidence of any further 
limitation of left knee flexion shown during the appeal period.  
These range of motion findings do not meet the criteria for even 
a noncompensable rating under code 5260, much less the 
requirements for a compensable 10 percent rating under that code.  
As such, separate compensable ratings are not warranted under DCs 
5260 and 5261, as discussed in VAOPGCPREC 9-2004 (September 17, 
2004).  

The Board must also consider a Veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate evaluation for a disability using the limitation of 
motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; See Johnson v. 
Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 
(1995).

In this regard, the Veteran has asserted that left knee swelling 
has been productive of limitation of function and motion.  Even 
upon consideration of these contentions, there is no basis for 
the assignment of an evaluation in excess of 10 percent for left 
knee limitation of extension.  In this regard, contrary to the 
Veteran's assertions, he specifically denied having symptoms of 
effusion on VA examination of February 2008, nor were symptoms of 
swelling/edema/effusion clinically shown.  VA outpatient records 
dated later in 2008 specifically document that edema/swelling was 
not shown.  As such, to the extent that the Veteran's complaints 
of swelling may be considered credible, even in light of clinical 
evidence failing to substantiate those complaints, there is no 
showing that such symptomatology has been productive of 
limitation of motion extension in excess of 10 degrees.  The 
Veteran also maintains that left knee swelling has impacted his 
ability to walk even short distances (not otherwise described).  
Functional limitations on walking and standing, as described by 
the Veteran himself, were specifically addressed and described in 
the 2008 VA examination report.  Therein, it was noted that the 
Veteran could walk about 1/4 of a mile, but less than a mile.  He 
has subsequently provided no specific information to the effect 
that he is further limited due to the left knee disorder.  

As such, while the Board has found that a disability rating of 10 
percent is warranted on the basis of functional loss due to pain, 
swelling, weakened movement, excess fatigability, and pain on 
movement when considered in conjunction with the left knee 
limitation of extension, there is no basis for the assignment of 
a higher rating based on these same considerations.  See 38 
C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 
204-08 (1995).  Even giving full consideration to the Veteran's 
complaints of left knee pain on motion, a disability rating 
higher than 10 percent is not warranted under 38 C.F.R. § 4.40, 
4.45 and with consideration of the DeLuca factors.  Most 
importantly, a 10 percent rating has been assigned based on 
complaints of painful motion with evidence of degenerative joint 
disease.  It bears reiterating that the Veteran is already being 
separately compensated for left knee limitation of flexion, and 
does not have sufficient limitation of motion in his left knee, 
on extension, to warrant even the minimum compensable rating of 0 
percent under code 5260.  So his currently assigned separate 10 
percent ratings are a means of compensating him both for actual 
limitation of motion/extension of the left knee and for chronic 
left knee pain on motion associated with degenerative joint 
disease, which contemplates additional symptomatology such as 
swelling.  Accordingly, the Veteran is already receiving the 
appropriate amount of compensation for the extent of his limited 
motion, pain and the other DeLuca factors.

As mentioned previously, VAOPGCPREC 23-97 provides that a veteran 
who has arthritis and instability of the knee might be rated 
separately under DCs 5003/5010 and 5257, provided that any 
separate rating must be based upon additional disability.  In 
this regard, the VA examination report of 2008 failed to reveal 
any indication of subluxation, dislocation or ligamentous 
instability of the left knee.  In addition, the Veteran himself 
reported that he did not use a cane, brace or crutches for 
stability.  No other evidence, either lay or clinical, has been 
presented during the appeal period establishing the presence of 
even slight recurrent subluxation of lateral instability.  
Without such indications, a separate evaluation under code 5257 
is not warranted.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63604 
(1997); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998).

The Board has considered whether an increased evaluation is 
warranted under any other codes pertaining to knee disabilities 
that would afford the Veteran a higher rating; however, there is 
no evidence of ankylosis of the knee to warrant a rating under 
Diagnostic Code 5256, and no evidence of malunion or nonunion of 
the tibia and fibula to warrant a rating under Diagnostic Code 
5262 for impairment of the tibia and fibula.  Nor is there 
evidence of removal or dislocation of semilunar cartilage as 
contemplated by Diagnostic Codes 5258 and 5259, so such criteria 
are also not for application.

The Board concludes that the Veteran's currently assigned 
separate 10 percent evaluations, based on left knee DJD with 
painful motion and limitation of extension; accurately compensate 
the level and predominant type of impairment disability picture.  
In sum, the preponderance of the evidence supports the 
continuation of separate 10 percent evaluations for left knee DJD 
with painful motion and limitation of extension.  There is no 
indication that increased, separate or staged ratings are 
warranted at any time from January 28, 2008 to the present time.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Consequently, 
the Veteran's claim must be denied.  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt rule 
does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

      Extraschedular Consideration

In a recent case, the United States Court of Appeals for Veterans 
Claims (Court) clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
the RO or the Board must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

Manifestations of the Veteran's service-connected left knee 
disability cause impairment that is contemplated by the rating 
criteria.  Here, the rating criteria reasonably describe the 
Veteran's disability levels and symptomatology and provide for 
higher ratings for additional or more severe symptoms than 
currently shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluations are, therefore, adequate.  

In exceptional cases where schedular evaluations are found to be 
inadequate, consideration of an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service- connected disability or disabilities 
may be made.  The governing norm in an exceptional case is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards. 38 C.F.R § 3.321(b)(1). In this 
case, there is no evidence of an exceptional disability picture.  
The record specifically indicates that the left knee disability 
has not required hospitalization or surgery (2008 VA examination 
report) nor does the Veteran himself contend.  In addition, 
marked interference with employment is not shown, nor again, has 
the veteran so contended.  Referral for consideration of 
extraschedular ratings is, therefore, not warranted.


ORDER

An evaluation in excess of, or separate from, the assigned 10 
percent rating for left knee degenerative joint disease with 
painful motion, is denied.

An evaluation in excess of, or separate from, the 10 percent 
rating assigned for limitation of extension of the left knee, is 
denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


